EXHIBIT 10.10

FIRST AMENDMENT TO OFFER LETTER

THIS FIRST AMENDMENT TO OFFER LETTER (the “Amendment”) is made and entered into,
effective as of January 8, 2016 (the “Effective Date”), by and between EXICURE,
INC. a Delaware corporation (the “Company”), and DR. EKAMBARESWARA RAO
KANDIMALLA (“Employee”), with reference to the following facts:

RECITALS:

A. The parties previously executed that certain letter agreement dated
September 16, 2015, “Re: Offer of Employment” (the “Offer Letter”), pursuant to
which the Company employs Employee as its Chief Scientific Officer.

B. The parties have agreed to execute this Amendment in order to memorialize
certain agreements regarding Employee’s severance benefits.

AGREEMENTS:

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

1. AMENDMENT OF OFFER LETTER. The Offer Letter is hereby amended as follows.

1.1 TERMINATION. The paragraph entitled “Termination” is hereby amended and
replaced in its entirety with the following:

“Termination. Your employment by the Company is at will and may be terminated at
any time by you, with 14 days prior written notice, or by the Company. Nothing
contained in this letter or the Confidentiality, Non-Compete, Non-Hire,
Non-Disparagement, and Work Product Agreement will be construed as conferring
upon you any right to remain employed by the Company or affect the right of the
Company to terminate your employment at any time. Upon your termination of
employment, the Company will pay to you your salary through your date of
termination and such other benefits in which you are vested or are otherwise
entitled through the date of your termination. Except as expressly provided
above or by law, the Company will have no further obligations to you following
your termination of employment. In the event that you are terminated by the
Company other than for Cause, you will be entitled to a severance benefit in the
amount of 6 months salary continuation (Termination without Cause), or in the
case of “Double Trigger” per above, 6 months salary plus full bonus target and
full acceleration of any unvested equity (Termination without Cause for Good
Reason under Change in Control). If you are terminated for Cause, you forfeit
all option rights an there is no severance. “Cause” would mean: (i) your
indictment or conviction or plea of nolo contender or guilty plea with respect
to any crime of moral turpitude or any felony arising from any act of fraud,
misappropriation, embezzlement or material misconduct on your part, or (ii) your
failure substantially to follow directives of your immediate supervisor, not
inconsistent with the terms of your intended duties and your failure to correct
same within fifteen (15) business days after notice from your immediate
supervisor.”

2. MISCELLANEOUS. Except as expressly modified by Section 1, above, the Offer
Letter is hereby ratified and confirmed and shall remain in full force and
effect. This Agreement may be executed in counterparts, each of which shall be
deemed an original and both of which, taken together, shall constitute

 

1



--------------------------------------------------------------------------------

one and the same instrument, binding on each signatory thereto. A copy of this
Amendment that is executed by a party and transmitted by that party to the other
party by facsimile or as an attachment (e.g., in “.tif” or “.pdf” format) to an
email shall be binding upon the signatory to the same extent as a copy hereof
containing that party’s original signature.

[Signatures appear on the following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment, effective as
of the Effective Date set forth above.

 

“COMPANY:”    “EMPLOYEE:” EXICURE, INC., a Delaware corporation   

 

By   /s/ David S. Snyder     /s/ Ekambareswara Rao Kandimalla   David S. Snyder
    Ekambareswara Rao Kandimalla

 

3